                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF CALIFORNIA

                                   MEMORANDUM

Honorable Kimberly J. Mueller                RE: Zhiqiang Liu
United States District Judge                     Docket Number: 0972 2:13CR00050-001
Sacramento, California                           PERMISSION TO TRAVEL
                                                 OUTSIDE THE COUNTRY

Your Honor:


Zhiqiang Liu is requesting permission to travel to Gaungzhou City, China, to visit family.
Zhiqiang Liu is being supervised in the Northern District of California and is current with all
supervision obligations. The probation officer recommends approval be granted.


Conviction and Sentencing Date: On March 23, 2016, Zhiqiang Liu was sentenced for the
offense of 21 U.S.C. § 841 (a)(1) - Manufacture of at Least 50 Marijuana Plants.


Sentence Imposed: 36 months imprisonment followed by 36 months supervised release.


Dates and Mode of Travel: March 28 - April 23, 2019, by airplane.


Purpose: Zhiqiang Liu is requesting permission to visit his family.




                                               1
                                                                                                REV. 03/2017
                                                                 TRAVEL ~ OUTSIDE COUNTRY_ COURT MEMO.DOTX
RE:      Zhiqiang Liu
         Docket Number: 0972 2:13CR00050-001
         PERMISSION TO TRAVEL OUTSIDE THE COUNTRY


                                    Respectfully submitted,




                                         Miriam Olea
                                United States Probation Officer

Dated:     March 14, 2019
           Sacramento, California
           MO/tau




REVIEWED BY:
                            Ronnie Preap
                            Supervising United States Probation Officer



                                ORDER OF THE COURT

The Court orders:

         ☒ Approved ☐ Disapproved

   March 19, 2019
  Date                                       UNITED STATES
                                             Honorable      DISTRICT
                                                       Kimberly        JUDGE
                                                                J. Mueller
                                             United States District Judge




                                              2
                                                                                                 REV. 03/2017
                                                                  TRAVEL ~ OUTSIDE COUNTRY_ COURT MEMO.DOTX
